DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “a radial expanse greater than a radial expanse of said axial channel”. Examiner notes that the limitation in question lacks specific antecedent basis in the instant specification. Par. 42 discusses the “radial expanse” of the transverse channel, but never makes a comparison with a “radial expanse” of the axial channel. Specifically, the specification recites:
“The transverse channel 67 provides a radial expanse extending from the distal terminus of the channel 66 which may provide for enhanced signal transmission… [t]he transverse channel 67 may be of limited radial extent about the circumference of the tubular body 58 so as to not circumscribe the tubular body 58”. 
The term “radial” is used in only one other location in the specification, (Par. 34) which recites “[t]his allows for current flowing out of the electrode 22 to be focused in a particular radial direction into the surrounding tissues”, whereby “radial” appears to be used in the traditional sense to describe the direction following a radius of the catheter starting in the center and moving toward the outer circumference. As such, presumably, “radial” in the context of Par. 42 would be used in a consistent manner. 
	As such, it is unclear to what relationship Applicant is referencing when comparing the “radial extent” of these two channels. Given the lack of antecedent basis for the claim terminology it is unclear whether “radial extent” is being used in a manner inconsistent with the definition of “radial” and particularly the “radial direction” as established elsewhere in the specification (see Par. 34). It is unclear if the “radial expanse” reference in Par. 42 should be considered in the context of ONLY Fig. 8A, ONLY Fig. 8B, or in the same “radial” context as Par. 34. As such, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0015138 (“Currier”) in view of U.S. Publication No. 2010/0145187 (“Weber”) and optionally U.S. Patent No. 6,869,416 (“Windheuser”).
	Regarding Claim 1, Currier discloses a system for monitoring neural activity in bodily tissue and for dilating the monitored tissue, said system comprising:
	A first dilator (20 – see the tapered distal end 22, Fig. 2A which creates the capability of a dilating function) having a first tubular body of electrically-insulative material (see e.g. polyurethane, silicone, PVC – Abstract; Par. 3, 42, 54), said tubular body having a distal end (22), a proximal end (not shown), and a plurality of axially extending channels (30a, 30b) formed about a circumference thereof extending from said proximal end towards said distal end (see Fig. 1A), said first tubular body further having at least one transverse channel (32a, 32b) in communication with a distal terminus of at least one said axially extending channel (see Fig. 1A); and,
	A probe (see e.g. 130) formed to be introduced into the catheter.
	Currier discloses the invention substantially as claimed except the probe is formed (RE: configured) to be “sequentially introduced in said channels”. Currier is silent as to whether the probe may be received within the “auxiliary” channels (30a, 30b) – rather Currier only explicitly suggests receipt of the probe (130) within the central lumen(s) (28) with distal openings which are not communicative with the transverse channel(s).
	However, Weber discloses a substantially similar dilator (12 – see Fig. 2 – again note the tapered tip which is therefore configured to perform a dilating function) having an axially extending channel (22b) in communication at the distal end thereof with a transverse channel (20b – see Fig 2, 3) whereby Weber discloses that the axially extending channel and transverse channel may provide for receipt of a probe therethrough (Par. 9, 27, 30). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the auxiliary lumen(s) of Currier and the transverse channels at the distal ends thereof to be capable of receipt of the probe, as disclosed by Currier, so that probes can be received in any of the lumens, as needed, thereby allowing the clinician to alter the location of the probe between the distal tip and the transverse channels changing the axial location and permitted radial deflection as needed.
	Currier discloses said transverse channel having a radial expanse greater than a radial expanse of said axially extending channel (see Fig. 1A) and extending a limited extent of said circumference of said tubular body so as to not circumscribe said tubular body (see Fig. 1A). Specifically, the phrase “radial expanse” would be appropriately interpreted as “the extent in the radial direction”, where “radial” is ordinarily defined as “characterized by divergence from a center” and “relating to, placed like, or moving along a radius”, see Merriam-Webster’s Online Dictionary. As shown in Fig. 1A, the extent of the transverse channel runs through the catheter wall such that the transverse channel is located a distance from the center of the catheter, along a radius, greater than the extent of the axially extending channel.


    PNG
    media_image1.png
    502
    480
    media_image1.png
    Greyscale

Supplemental Figure: Fig.1A enlarged to show detail illustrating how the transverse channel radial expanse (i.e. the distance along the radius from the center of the catheter) is greater than that of the axial channel owning to the fact that the transverse channel extends through the catheter wall, while the axial channel is bounded by the catheter wall
	Alternatively, should Applicant argue that “radial expanse” refers to a width as shown in Fig. 8A and not any other potential relationship, the following is presented. Windheuser discloses a catheter (34) having an axially extending channel (42) which is configured to permit passage of an elongate cylindrical article (36). Windheuser discloses at the distal end of the axial channel is a transverse opening (54) which can be “enlarged” as compared to the width of the axial channel “to more easily direct” the cylindrical article. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to enlarge the transfers opening(s) (32a, 32b) of the device of Currier such that they are larger than the underlying axial channel, as disclosed by Windheuser, in order to assist in the passage of the probe in view of Weber, whereby it will be understood that a larger, wider transverse channel will increase the tolerance between the mouth of the opening and the probe. Applicant’s attention is also directed toward the equivalent transverse channel/opening (20b) in Weber, which is shown slanted having a taper which increases in the radial direction in a manner consistent with the englarged opening (54) in Windheuser.
	

Regarding Claim 2, Currier discloses that the tubular body has a plurality of transverse channels (32a, 32b), each of said plurality of transverse channels being in communication with a distal terminus of each respective one of said axially extending channels (see Fig. 1A)
	Regarding Claim 3, Currier discloses the invention substantially as claimed except that the axially extending channels are disposed at “four substantially equally spaced locations about the circumference of said tubular body”. Rather Currier only illustrates explicitly two equally, circumferentially spaced channels. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to duplicate the number of channels to four spaced apart channels, whereby it has been held that the mere duplication of parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), whereby increasing the number of channels will increase the number of simultaneous fluids and accessory devices that can be concurrently provided through the catheter without interference with one another.
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0015138 (“Currier”) in view of U.S. Publication No. 2010/0145187 (“Weber”) and optionally U.S. Patent No. 6,869,416 (“Windheuser”) as applied above, and further in view of U.S. Publication No. 2011/0208226 (“Fatone”).
Regarding Claim 4, Currier, as modified, discloses the invention substantially as claimed except that the second dilator (Par. 45) having a lumen extending therebetween sized to permit said second dilator to telescopically slide over said first dilator, is formed to have a plurality of second axially extending channels formed about a circumference thereof for the accommodation of the probe. However, Fatone discloses a system for monitoring neural activity in bodily tissue and for dilating the monitored tissue (Abstract), said system comprising:
a dilator (see e.g. 40, 100’) having a first tubular body (see Fig. 1 and 12) formed of an electrically-insulative material (Par. 27, 29) said tubular body having a distal end (see 40a – not shown for 100’), a proximal end (see 43 – see Fig. 12), and a plurality of axially extending channels (114a) formed about a circumference thereof extending from said proximal end towards said distal end (see Fig. 12) a probe (120) formed to be sequentially introduced in said channels (Par. 39-41). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the second dilator of the invention of Currier to comprise a body of electrically-insulative material having a plurality of second axially extending channels being formed about a circumference of said second tubular body of said second dilator each formed to accommodate said probe, as disclosed by Fatone, such that the dilator(s) can be moved together as a system with either of the dilator(s) being used to carry the probe within the channels thereof.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
Applicant’s arguments are largely conclusory in nature and merely assert that “[n]owhere in the specification does Currier describe that the side ports denoted by reference numerals 32a, 32b have a radial expanse of axially extending channels (construed as auxiliary lumens 30a, 30b). Examiner has clarified the analysis of Currier, pursuant to the construction of the amended claims to demonstrate how the “radial expanse” of the transverse channels (i.e. the distance from the center of the catheter along the radius) is greater than that of the axially extending channels which do not extend through the sidewall and therefore cannot provide a “radial expanse” as large as that of the transverse channels. Such an analysis does not require any assumptions as to the scale of the illustrated figures. Examiner notes that the “radial expanse” of the axial channel is never discussed in the specification and there is a lack of clarity how Applicant is using the term “radial” and seeking to define the “radial expanse” of the respective channels. The specification mere discusses the “radial expanse” of the transverse channel alone and points generally at Fig. 8A and 8B which show two different views of the transverse channel. No “radial expanse” is labeled in either figure with respect to the transverse channel and especially with respect to the axially extending channel. It is unclear if Applicant is using the “radial” direction in a manner inconsistent with its standard definition and where used elsewhere (see Par. 34). Furthermore, Examiner has presented additional references (see Windheuser) to obviate further modification of Currier in light of the amended claim scope in order to account for multiple interpretations of “radial expanse” in light of either Figure 8A or Figure 8B to expedite prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/14/2022